UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-30872 TRYCERA FINANCIAL, INC. (Exact name of registrant as specified in its charter) Nevada 33-0910363 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18200 Von Karman Ave, Suite 850, Irvine, California (Address of principal executive offices) (Zip Code) (949)263-1800 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox At March 5, 2012, there were 495,236,446 shares of the registrant’s Common Stock outstanding, par value $0.001 per share. Table of Contents TRYCERA FINANCIAL, INC. Table of Contents PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Discussion About Market Risk 14 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Debt 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 17 Item 6. Exhibits 18 SIGNATURE PAGE 19 Table of Contents FORWARD-LOOKING STATEMENTS This report contains certain forward-looking statements and information that are based on assumptions made by management and on information currently available.When used in this report, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” and similar expressions, as they relate to our company or its management, are intended to identify forward-looking statements.These statements reflect management’s current view of the company concerning future events and are subject to certain risks, uncertainties and assumptions, including among many others the following:changes in federal, state or municipal laws governing the distribution and performance of financial services; a general economic downturn; our startup phase of operations; reliance on third party processors and product suppliers; the inability to locate suitable acquisition targets; and other risks and uncertainties.Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in this report as anticipated, estimated or expected. Unless otherwise provided in this report, references to “we”, “us”, “our” and “Company” refer to Trycera Financial,Inc. 3 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements Trycera Financial, Inc. Balance Sheets Sept 30, December 31 (unaudited) Assets Current Assets Cash $ $ Prepaid expenses and other current assets Total Current Assets Property & Equipment, net Total Fixed Assets Other Assets Deposits Definite life intangible assets Total Other Assets Total Assets $ $ Liabilities & Stockholders’ Deficit Current Liabilities Accounts payable $ $ Accounts payable - related parties Portfolio reserves Accrued expenses Unsecured notes Senior secured notes Debt conversion liability Total Current Liabilities Long-term Liabilities 10% unsecured convertible notes Total Long-term Liabilities Total Liabilities Commitments - - Stockholders’ Deficit Preferred stock, 20,000,000 shares authorized, $.001 par value; none issued and outstanding - - Common stock, 2,000,000,000 shares authorized at $.001 par value; 482,451,446 and 455,201,446 shares issued and outstanding, respectively Additional paid in capital Prepaid stock compensation ) ) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities & Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents Trycera Financial, Inc. Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended Sep 30, Sep 30, Sep 30, Sep 30, Revenues Stored value $
